Exhibit 3.1 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF FLEXSTEEL INDUSTRIES, INC. (As Amended through December 6, 2010) ARTICLE I Name The name of this corporation is Flexsteel Industries, Inc. ARTICLE II Purpose This corporation shall have general business purposes and shall have unlimited power to engage in and do any lawful act concerning any and all lawful activity for which corporations may be organized and may conduct business under Minnesota Statutes Chapter 302A. ARTICLE III Registered Office, Registered Agent The address of the corporations registered office in the State of Minnesota is CTCorporation Systems , Inc. , 100 South Fifth Street , Suite 1075, Minneapolis, Minnesota 55402. The name of its registered agent at such address is CT Corporation System , Inc. ARTICLE IV Authorized Capital The aggregate number of authorized shares of Capital Stock of this corporation is 15,760,000 shares. A. $50.00 PAR CUMULATIVE PREFERRED SHARES . Sixty thousand (60,000) of such shares shall be Cumulative Preferred Shares of the Par Value of $50.00 each. 1) The holders of the $50.00 Par Cumulative Preferred Shares, in preference to the holders of $1.00 Par Value Preferred Shares, shall be entitled to receive, as and when declared by the Board of Directors out of any funds legally available therefore, cash dividends at the annual cumulative rate set by the Board of Directors at the time the shares are issued. 2) The Board of Directors is authorized to designate series within the $50.00 Par Cumulative Preferred Share classification based upon different annual cumulative dividend rates. The Board or Directors is authorized to set the dividend rate at the time the series is established but the rate shall not exceed the average Prime Rate of the major banks in the Minneapolis-St. Paul area at that time. No dividends shall be paid on the Common Shares or on the $1.00 Par Value Preferred Shares at any time when there are any accrued cumulative dividends on the $50.00 Par Cumulative Preferred Shares unpaid. Preferred dividends shall be paid quarterly. The $50.00 Par Cumulative Preferred Shares shall not participate in any dividends or distributions of any nature except to the extent stated herein. $50.00 Par Cumulative Preferred Shares shall be callable at any time at the option of the corporation at $50.00 per share plus accrued unpaid dividends to the date of call plus future dividends figured 30 days beyond the call date. 3) In the event of any dissolution, liquidation or winding up of the affairs of the corporation, the $50.00 Par Cumulative Preferred Shares shall receive out of the assets of the corporation the $50.00 par value thereof plus accrued unpaid dividends, before any distribution is made to the Common Shares or to the $1.00 Par Value Preferred Shares. 4) Shares of $50.00 Par Cumulative Preferred Shares shall be issued only as fully paid and non-assessable shares. 5) At any time when there are two (2) years’ cumulative dividends on the $50.00 Cumulative Preferred Shares unpaid, each $50.00 Par Cumulative Preferred Share shall automatically entitle its holder to participate fully in all common shareholder matters and at all common shareholder meetings. Each $50.00 Par Cumulative Preferred entitles the holder to vote 50 votes per share on all matters submitted to the vote of the common shareholders (including the election of Directors). Each common share shall be entitled to one vote. 6) In order to protect the $50.00 Par Cumulative Preferred shareholders, whether or not the cumulative dividends on the $50.00 Par Cumulative Preferred Shares are paid currently, each $50.00 Par Cumulative Preferred Share entitles the holder to vote 50 votes per share at all shareholder meetings on the following issue: § amending the Articles of Incorporation. 7) The holders of $50.00 Par Cumulative Preferred Shares shall have no preemptive right to subscribe for any shares of stock of any class issued by the corporation and the voting rights of the $50.00 Par Cumulative Preferred Shares shall not be cumulative. B. $1.00 PAR VALUE PREFERRED SHARES.
